Exhibit 10.153

 

September 30, 2003

 

 

Mr. Mike Green

3452 LADY Hill Road

San Diego, CA 92130

 

Dear Mike:

 

Pursuant to this letter agreement (the “Agreement”), we are pleased to make to
you the following offer of employment with The Immune Response Corporation (the
“Company”):

 


1.                                       RESPONSIBILITIES


 

Your title will be Chief Financial Officer (or CFO) and Vice President of
Finance of the Company, effective October 1, 2003 (the “Effective Date”).  As
the CFO, you will report to the CEO.

 

Term of Employment

 

The initial term of your employment shall commence on the Effective Date and
shall, except as provided in Section 3.1 hereof, continue through May 31, 2004 
(the “Initial Term”).  Thereafter, the term of this Agreement shall be
automatically extended for successive and additional eight month periods, unless
either party shall provide a written notice of termination to the other at least
ninety (90) days prior to the end of the Initial Term or any extended term.  The
term of this Agreement is subject to early termination in accordance with the
provisions set forth in Section 3 hereof.

 


2.                                       COMPENSATION AND BENEFITS


 

You shall be entitled to the following:

 

Base salary at the annual rate of $200,000, or at such increased rate as the
Board, in its sole discretion, may hereafter from time to time determine (“Base
Salary”), payable bi-weekly.  Within thirty (30) days after the Effective Date,
the CEO shall meet with you to discuss the terms and conditions under which you
shall be paid an annual bonus, whereby the Board and you shall mutually agree on
(a) the standards by which an annual bonus shall be paid to you and (b) the
amount of such annual bonus or the formula by which such annual bonus amount is
to be determined.  The bonus amount may be up to (but not greater than) 50% of
base salary.

 

--------------------------------------------------------------------------------


 


2.1                                 A MINIMUM OF THREE (3) WEEKS ANNUAL PAID
VACATION OR VACATION TIME CONSISTENT WITH THAT OFFERED TO OTHER EXECUTIVES OF
THE COMPANY. OTHER BENEFITS SUCH AS HEALTH CARE, THE 401K PLAN WILL BE OFFERED
AT THE SAME RATE AS CONSISTENT WITH OTHER EXECUTIVES.


 


2.2                                 SUBJECT TO RECEIPT OF ALL REQUISITE
APPROVALS OF THE BOARD, YOU WILL RECEIVE A GRANT OF STOCK OPTIONS TO PURCHASE
60,000 SHARES OF THE COMMON STOCK OF THE COMPANY (THE “CFO OPTIONS”) THAT WILL
VEST IN ACCORDANCE WITH THE COMPANY’S STOCK OPTION PLAN OR AS OTHERWISE SET
FORTH IN THIS SECTION 2.2.  THE EXERCISE PRICE FOR THE CFO OPTIONS WILL BE THE
CLOSING PRICE OF THE STOCK ON THE DAY THE APPROVAL OF THE BOARD IS OBTAINED. 
THE CFO OPTIONS WILL VEST ACCORDING TO THE FOLLOWING SCHEDULE:


 


(A)                                  25,000 OPTIONS WILL VEST IN SUCH AMOUNTS
AND UPON THE ACHIEVEMENT OF SUCH MILESTONES AS SHALL BE AGREED TO BY THE CFO AND
THE CEO WITHIN THIRTY (30) DAYS AFTER THE EFFECTIVE DATE;


 


(B)                                 35,000 OPTIONS WILL VEST WILL VEST PRO RATA
OVER THE EIGHT MONTH TERM OF THE AGREEMENT.


 


(C)                                  IN THE EVENT OF THE OCCURRENCE OF A CHANGE
OF CONTROL (AS DESCRIBED BELOW), THE CFO OPTIONS (OR ANY SUBSTITUTED STOCK
OPTIONS) SHALL, AS OF THE DATE OF SUCH CHANGE OF CONTROL, VEST IN FULL AND
BECOME FULLY EXERCISABLE TO THE EXTENT NOT PREVIOUSLY VESTED OR EXERCISABLE, AND
SHALL CONTINUE TO BE EXERCISABLE FOR A PERIOD OF SIX (6) MONTHS OR UNTIL THE
APPLICABLE EXPIRATION DATE OF SUCH OPTIONS (IN ACCORDANCE WITH THEIR TERMS),
WHICHEVER PERIOD IS SHORTER. FOR PURPOSES OF THIS AGREEMENT, “CHANGE OF CONTROL”
SHALL MEAN ANY OF THE FOLLOWING EVENTS:


 

(1)                                  a sale, lease or other disposition of all
or substantially all of the assets of the Company so long as the Company’s
stockholders immediately prior to such transaction will, immediately after such
transaction, fail to possess direct or indirect beneficial ownership of more
than fifty percent (50%) of the voting power of the acquiring entity (for
purposes of this section, any person who acquired securities of the Company
prior to the occurrence of such asset transaction in contemplation of such
transaction and who after such transaction possesses direct or indirect
ownership of at least ten percent (10%) of the securities of the acquiring
entity immediately

 

2

--------------------------------------------------------------------------------


 

following such transaction shall not be included in the group of stockholders of
the Company immediately prior to such transaction);

 

(2)                                  either a merger or consolidation in which
the Company is not the surviving corporation and the stockholders of the Company
immediately prior to the merger or consolidation fail to possess direct or
indirect beneficial ownership of more than fifty percent (50%) of the voting
power of the securities of the surviving corporation (or if the surviving
corporation is a controlled subsidiary of another entity, then the required
beneficial ownership shall be determined with respect to the securities of that
entity which controls the surviving corporation and is not itself a controlled
subsidiary of any other entity) immediately following such transaction, or a
reverse merger in which the Company is the surviving corporation and the
stockholders of the Company immediately prior to the reverse merger fail to
possess direct or indirect beneficial ownership of more than fifty percent (50%)
of the securities of the Company (or if the Company is a controlled subsidiary
of another entity, then the required beneficial ownership shall be determined
with respect to the securities of that entity which controls the Company and is
not itself a controlled subsidiary of any other entity) immediately following
the reverse merger (for purposes of this section, any person who acquired
securities of the Company prior to the occurrence of a merger, reverse merger,
or consolidation in contemplation of such transaction and who after such
transaction possesses direct or indirect beneficial ownership of at least ten
percent (10%) of the securities of the Company or the surviving corporation (or
if the Company or the surviving corporation is a controlled subsidiary, then of
the appropriate entity as determined above) immediately following such
transaction shall not be included in the group of stockholders of the Company
immediately prior to such transaction);

 

(3)                                  an acquisition by any person, entity or
group within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Company or a subsidiary or other controlled Subsidiary of the
Company) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of directors; or

 

3

--------------------------------------------------------------------------------


 

(4)                                  the individuals who, as of the date of this
Agreement, are members of the Board (the “Incumbent Board”), cease for any
reason to constitute at least fifty percent (50%) of the Board.  If the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least fifty percent (50%) of the Incumbent
Board, such new director shall be considered as a member of the Incumbent Board.

 

Notwithstanding the foregoing, a public offering (including the initial or any
subsequent public offering) of the common stock of the Company shall not be
considered a “Change of Control.”

 


2.3                                 REIMBURSEMENT FROM THE COMPANY FOR ALL
REASONABLE AND CUSTOMARY EXPENSES INCURRED BY YOU IN PERFORMING SERVICES UNDER
THIS AGREEMENT, INCLUDING TRAVEL EXPENSES AND OTHER OUT-OF-POCKET EXPENSES, IN
ACCORDANCE WITH YOUR EXPENSE ACCOUNT AND THE COMPANY’S REIMBURSEMENT POLICIES
AND PROVIDED THAT YOU SHALL SUBMIT TO THE COMPANY REASONABLE DOCUMENTATION WITH
RESPECT TO SUCH EXPENSES.


 


3.                                       TERMINATION OF EMPLOYMENT


 


3.1                                 EVENTS OF TERMINATION


 

Your employment with the Company may be terminated prior to the expiration of
the Initial Term or extended term set forth in Section 1.1 hereof as follows:

 


(A)                                  WITH CAUSE.  YOUR EMPLOYMENT WITH THE
COMPANY MAY BE TERMINATED AT ANY TIME FOR “CAUSE.”  AS USED IN THIS AGREEMENT,
THE TERM “CAUSE” SHALL MEAN (I) YOUR WILLFUL MISCONDUCT OR WILLFUL FAILURE TO
FULFILL AND PERFORM YOUR STATED DUTIES, INCLUDING THE OBLIGATIONS STATED HEREIN,
WHICH MISCONDUCT OR FAILURE, IF CURABLE, IS NOT FULLY CURED TO THE REASONABLE
SATISFACTION OF THE BOARD WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF,
(II) ANY MATERIAL BREACH BY YOU OF ANY PROVISION OF THIS AGREEMENT, WHICH, IF
CURABLE, IS NOT FULLY CURED TO THE REASONABLE SATISFACTION OF THE BOARD WITHIN
THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF, (III) A REFUSAL TO RELOCATE IN
ACCORDANCE WITH THE BOARD’S DECISION AS CONTEMPLATED BY SECTION 3.5 OR (IV) YOUR
COMMITTING AN ACT OF THEFT, FRAUD, DISHONESTY, EMBEZZLEMENT WITH REGARD TO THE
COMPANY OR YOUR CONVICTION OF A FELONY.  FOR PURPOSES HEREOF, NO ACT, OR FAILURE
TO ACT, ON YOUR PART SHALL BE DEEMED “WILLFUL” UNLESS DONE, OR OMITTED TO BE
DONE, BY

 

4

--------------------------------------------------------------------------------


 


YOU NOT IN GOOD FAITH AND WITHOUT REASONABLE BELIEF THAT YOUR ACT, OR FAILURE TO
ACT, WAS IN THE BEST INTEREST OF THE COMPANY.


 


(B)                                 WITHOUT CAUSE; GOOD REASON.  YOUR EMPLOYMENT
WITH THE COMPANY MAY BE TERMINATED, BY EITHER PARTY, UPON NOT LESS THAN NINETY
(90) DAYS PRIOR WRITTEN NOTICE TO THE OTHER, WITHOUT CAUSE BY THE COMPANY OR FOR
“GOOD REASON” BY YOU.  AS USED HEREIN, THE TERM “GOOD REASON” SHALL MEAN THE
OCCURRENCE, WITHOUT YOUR CONSENT, OF ANY OF THE FOLLOWING:  (I) ANY MATERIAL
DIMINUTION OF YOUR POSITION, DUTIES OR RESPONSIBILITIES HEREUNDER (EXCEPT IN
EACH CASE IN CONNECTION WITH THE TERMINATION OF YOUR EMPLOYMENT FOR CAUSE OR
DISABILITY OR AS A RESULT OF YOUR DEATH, OR TEMPORARILY AS A RESULT OF YOUR
ILLNESS OR OTHER ABSENCE, OR ANY DIMINUTION OF DUTIES RESULTING FROM THE HIRING
BY THE COMPANY OF A NEW CHIEF EXECUTIVE OFFICER) AND (II) ANY MATERIAL BREACH BY
THE COMPANY OF ANY PROVISION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT YOU GIVE
THE COMPANY WRITTEN NOTICE OF SUCH BREACH WITH A THIRTY (30) DAY OPPORTUNITY FOR
THE COMPANY TO CURE SUCH BREACH.


 


(C)                                  DEATH.  IN THE EVENT OF YOUR DEATH, YOUR
EMPLOYMENT SHALL TERMINATE ON THE DATE OF DEATH.


 


(D)                                 DISABILITY.  IN THE EVENT OF YOUR DISABILITY
(AS DEFINED BELOW), THE COMPANY MAY TERMINATE YOUR EMPLOYMENT BY GIVING TO YOU A
WRITTEN NOTICE OF TERMINATION.  SUCH NOTICE SHALL SPECIFY THE DATE OF
TERMINATION, WHICH DATE SHALL NOT BE EARLIER THAN THIRTY (30) DAYS AFTER THE
NOTICE OF TERMINATION GIVEN.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” MEANS
YOUR INABILITY TO SUBSTANTIALLY PERFORM YOUR DUTIES HEREUNDER FOR NINETY
(90) CONSECUTIVE DAYS OR ONE HUNDRED EIGHTY (180) DAYS OUT OF THREE HUNDRED
SIXTY FIVE (365) DAYS AS A RESULT OF A PHYSICAL OR MENTAL ILLNESS OR CONDITION,
ALL AS DETERMINED IN GOOD FAITH BY THE BOARD.


 


3.2                                 THE COMPANY’S OBLIGATIONS UPON TERMINATION


 

Following the termination of your employment under the circumstances described
below, the Company shall pay to you the following compensation and provide the
following benefits in full satisfaction and final settlement of any and all
claims and demands that you now have or hereafter may have against the Company
in connection herewith subject to your executing and delivering a release to the
Company as provided in Section 3.4 below prior to the provision of the
compensation and benefits set forth below:

 

5

--------------------------------------------------------------------------------


 


(A)                                  TERMINATION WITHOUT CAUSE BY THE COMPANY OR
WITH GOOD REASON BY YOU OR FAILURE BY THE COMPANY TO EXTEND YOUR TERM.  IN THE
EVENT THAT YOUR EMPLOYMENT SHALL BE TERMINATED BY THE COMPANY PURSUANT TO
SECTION 3.1(B) HEREOF OR UPON EXPIRATION OF THE INITIAL OR ANY RENEWAL TERM OF
THIS AGREEMENT OR PURSUANT TO WRITTEN NOTICE BY YOU IN ACCORDANCE WITH
SECTION 3.1(B) HEREOF, YOU WILL BE ENTITLED TO THE PAYMENT OF YOUR ANNUAL BASE
SALARY FOR A PERIOD OF SIX (6) MONTHS FROM THE DATE OF TERMINATION OR
EXPIRATION, AS THE CASE MAY BE, SUBJECT TO AN OBLIGATION ON YOUR PART TO SEEK
GAINFUL OR OTHER EMPLOYMENT DURING SUCH SIX (6) MONTH PERIOD.  IN ADDITION, ANY
CFO OPTIONS WHICH HAVE VESTED AND REMAIN UNEXERCISED PRIOR TO THE DATE OF
TERMINATION OF THE CFO’S EMPLOYMENT BY THE COMPANY PURSUANT TO SECTION 3.1(B)
HEREOF OR UPON EXPIRATION OF THE INITIAL OR ANY RENEWAL TERM OF THIS AGREEMENT
OR PURSUANT TO WRITTEN NOTICE BY YOU IN ACCORDANCE WITH SECTION 3.1(B) HEREOF
SHALL REMAIN EXERCISABLE AND WILL NOT TERMINATE UNTIL THE DATE WHICH IS SIX (6)
MONTHS AFTER SUCH TERMINATION, EXPIRATION OR WRITTEN NOTICE.  IN THE EVENT THAT
YOU OBTAIN EMPLOYMENT IN ANY CAPACITY OR IN ANY POSITION (INCLUDING, BUT NOT
LIMITED TO, ANY INCOME YOU EARN AS AN EMPLOYEE, CONSULTANT, AGENT,
REPRESENTATIVE, PRINCIPAL, OFFICER, OR DIRECTOR) WITH ANY PERSON OR ENTITY IN
THE PHARMACEUTICAL AND/OR BIOTECHNOLOGY INDUSTRIES DURING SUCH SIX (6)  MONTH
PERIOD, ANY PAYMENTS DUE FROM THE COMPANY UNDER THIS SECTION 3.29(A) SHALL BE
REDUCED, ON A DOLLAR FOR DOLLAR BASIS, BY THE AMOUNT OF ANY INCOME GENERATED BY
YOU PURSUANT TO SUCH EMPLOYMENT UP TO THREE MONTHS OF SEVERANCE SALARY.


 


(B)                                 TERMINATION BY THE COMPANY FOR CAUSE.  IN
THE EVENT THAT YOUR EMPLOYMENT SHALL BE TERMINATED BY THE COMPANY PURSUANT TO
SECTION 3.1(A) HEREOF (OR IF YOU VOLUNTARILY RESIGN OTHERWISE THAN FOR GOOD
REASON IN ACCORDANCE WITH SECTION 3.1(B) HEREOF PRIOR TO THE EXPIRATION OF THE
THEN CURRENT TERM OF THIS AGREEMENT), YOU SHALL BE ENTITLED TO NO FURTHER
COMPENSATION OR OTHER BENEFITS UNDER THIS AGREEMENT, OTHER THAN ANY BASE SALARY
EARNED BY YOU ON OR PRIOR TO THE DATE OF SUCH TERMINATION, BUT NOT YET PAID.  IN
THE EVENT THE CFO’S EMPLOYMENT WITH THE COMPANY IS TERMINATED PURSUANT TO
SECTION 3.1(A)(III), ANY CFO OPTIONS WHICH HAVE VESTED AND REMAIN UNEXERCISED
PRIOR TO THE DATE OF SUCH TERMINATION SHALL REMAIN EXERCISEABLE AND WILL NOT
TERMINATE UNTIL THE DATE WHICH IS SIX (6) MONTHS AFTER SUCH TERMINATION.  IN
ADDITION, THE COMPANY SHALL REIMBURSE YOU FOR ANY EXPENSES INCURRED ONLY THROUGH
THE DATE OF SUCH TERMINATION IN ACCORDANCE WITH SECTION 2.3 HEREOF.  UPON
TERMINATION BY THE COMPANY OF YOUR EMPLOYMENT FOR CAUSE OR TERMINATION FOR
REASON OTHER THAN GOOD REASON BY YOU, ALL OF YOUR RIGHTS UNDER THIS AGREEMENT
(EXCEPT AS

 

6

--------------------------------------------------------------------------------


 


OTHERWISE SET FORTH HEREIN) SHALL IMMEDIATELY TERMINATE AND THE COMPANY SHALL
HAVE NO FURTHER OBLIGATION TO YOU.


 


(C)                                  TERMINATION UPON DEATH OR DISABILITY.  IN
THE EVENT THAT YOUR EMPLOYMENT SHALL BE TERMINATED PURSUANT TO SECTION 3.1(C) OR
3.1(D) HEREOF, THE COMPANY SHALL PAY YOU (OR YOUR ESTATE OR TRUST OR LEGAL
REPRESENTATIVES) ALL BASE SALARY EARNED, BUT UNPAID, THROUGH THE DATE OF
TERMINATION, AND SHALL REIMBURSE YOU (OR YOUR ESTATE OR TRUST OR LEGAL
REPRESENTATIVES) FOR ANY EXPENSES INCURRED THROUGH THE DATE OF SUCH TERMINATION
IN ACCORDANCE WITH SECTION 2.3 HEREOF.  IN ADDITION, THE COMPANY WILL PROVIDE
YOU (OR YOUR ESTATE OR TRUST OR LEGAL REPRESENTATIVES).


 


3.3                                 NATURE OF PAYMENTS.  ALL AMOUNTS TO BE PAID
BY THE COMPANY TO YOU PURSUANT TO THIS AGREEMENT (OTHER THAN BASE SALARY,
BENEFITS, BONUS OR REIMBURSEMENT OF EXPENSES) SHALL BE CONSIDERED BY THE PARTIES
TO BE SEVERANCE PAYMENTS.  IN THE EVENT THAT SUCH PAYMENTS SHALL BE TREATED AS
DAMAGES, IT IS EXPRESSLY ACKNOWLEDGED BY THE PARTIES HERETO THAT DAMAGES TO YOU
FOR TERMINATION OF EMPLOYMENT WOULD BE DIFFICULT TO ASCERTAIN AND THE ABOVE
AMOUNTS ARE REASONABLE ESTIMATES THEREOF AND ARE NOT A PENALTY.


 


3.4                                 RELEASE.  NOTWITHSTANDING THE FOREGOING, AS
A CONDITION FOR THE PROVISION OF THE COMPENSATION AND BENEFITS SET FORTH IN THIS
SECTION 3, YOU WILL BE REQUIRED TO SIGN A RELEASE OF ALL CLAIMS AGAINST THE
COMPANY, ITS OFFICERS, AGENTS, EMPLOYEES AND THE MEMBERS OF THE BOARD, ON SUCH
TERMS AND FORM PROVIDED BY THE COMPANY, WHICH SHALL BE BINDING ON YOUR ESTATE,
HEIRS, ASSIGNEES, ATTORNEYS, AGENTS AND PERSONAL REPRESENTATIVES AS PROVIDED
THEREIN.


 


3.5                                 RELOCATION.  THE COMPANY MAY CONSIDER
RELOCATION OF THE CORPORATE HEADQUARTERS DURING THE CFO’S TENURE TO KING OF
PRUSSIA, PENNSYLVANIA. THE COMPANY RETAINS THE RIGHT TO OFFER THE CFO A
RELOCATION PACKAGE OR TO TERMINATE THE AGREEMENT AT THE END OF THIS CONTRACT’S
TIMEFRAME. THE CFO IN ANY CASE WILL BE PAID THROUGH THE END OF THE CONTRACT
REGARDLESS OF WHETHER THE COMPANY DECIDES TO RELOCATE. IF THE COMPANY DOES NOT
RELOCATE WITHIN 4 MONTHS AFTER THE TERM OF THIS CONTRACT , THEN THE SEVERANCE
PROVISIONS STATED IN SECTION 3.2 (A) WILL BE INVOKED.

 

7

--------------------------------------------------------------------------------


 

Confidentiality and Non-Competition

 

Subject to any provisions of any confidentiality agreement into which you and
the Company may enter, you agree that you will not, during the term of the
service on the Board and at any time thereafter, divulge or use, directly or
indirectly, except in the course of your directorship, any Confidential
Information (as defined below) or without the prior written approval of the
Company.

 

In addition, you hereby agree that you will not, directly or indirectly, as an
as an individual proprietor, partner, stockholder, officer, employee, director,
joint venturer, investor, lender, or in any other capacity whatsoever (other
than as the holder of not more than two percent (2%) of the total outstanding
stock of a publicly-held company), and in any city, county, state or other
geographic area where the Company is then marketing or selling its products or
providing services, engage in the business of developing, producing, marketing
or selling products or providing services of the kind or type reasonably related
to the work being developed, produced, marketed, sold or provided by the
Company.

 

Further, you hereby agree:

 


3.6                                 UPON REQUEST, TO RETURN TO THE COMPANY ANY
INFORMATION, DOCUMENTS AND OTHER PROPERTY YOU MAY HAVE RECEIVED AS A RESULT OF
YOUR EMPLOYMENT.


 


3.7                                 THAT THE REMEDY AT LAW FOR ANY BREACH OF ANY
OF THE FOREGOING WILL BE INADEQUATE AND THAT THE COMPANY, IN ADDITION TO ANY
REMEDY AT LAW, WILL BE ENTITLED TO INJUNCTIVE AND OTHER RELIEF IN CASES OF ANY
SUCH BREACH.  THE PROVISIONS OF THIS SECTION 3 SHALL SURVIVE THE TERMINATION OF
THE TERM OF THIS AGREEMENT.


 


3.8                                 AS USED HEREIN, “CONFIDENTIAL INFORMATION”
SHALL MEAN ANY AND ALL INFORMATION (ORAL AND WRITTEN) RELATING TO THE COMPANY,
INCLUDING, WITHOUT LIMITATION, ALL INFORMATION RELATING TO TRADE SECRETS,
INTELLECTUAL PROPERTY, SOFTWARE, TECHNICAL OR NON-TECHNICAL DATA, RESEARCH AND
REPORTS, CUSTOMER INFORMATION AND LISTS, EMPLOYEE INFORMATION, METHODS,
TECHNIQUES, FINANCIAL DATA, FINANCIAL PLANS OR FINANCIAL INFORMATION, LISTS OF
ACTUAL OR POTENTIAL STRATEGIES, NOTES, MARKETING APPROACHES, SALES TECHNIQUES,
ANALYSES, FINANCES, BUSINESS AFFAIRS OR ANY OTHER INFORMATION, WHICH, UNDER ALL
CIRCUMSTANCES, OUGHT REASONABLY TO BE TREATED AS CONFIDENTIAL AND/OR
PROPRIETARY.


 


3.9                                 YOU WILL CONTINUE TO BE BOUND BY THE TERMS
AND CONDITIONS OF THIS SECTION 5 FOR A PERIOD OF FIVE YEARS AFTER THE
TERMINATION OF THIS AGREEMENT, EXCEPT IN THE CASE OF THE PROVISIONS SET FORTH IN
THE SECOND PARAGRAPH OF THIS SECTION 5 WHICH SHALL SURVIVE FOR A PERIOD OF TWO
YEARS AFTER THE TERMINATION OF THIS AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


4.                                       MISCELLANEOUS


 


4.1                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


 


4.2                                 ARBITRATION.  ANY CONTROVERSY OR CLAIM BASED
ON, ARISING OUT OF OR RELATING TO THE INTERPRETATION AND PERFORMANCE OF THIS
AGREEMENT OR ANY TERMINATION HEREOF SHALL BE SOLELY AND FINALLY SETTLED BY
ARBITRATION UNDER THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION, AND
JUDGMENT ON THE AWARD RENDERED IN THE ARBITRATION MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.  ANY SUCH ARBITRATION SHALL BE IN THE STATE OF
DELAWARE AND SHALL BE SUBMITTED TO A SINGLE ARBITRATOR APPOINTED BY THE MUTUAL
CONSENT OF THE PARTIES OR, IN THE ABSENCE OF SUCH CONSENT, BY APPLICATION OF ANY
PARTY TO THE AMERICAN ARBITRATION ASSOCIATION.  A DECISION OF THE ARBITRATOR
SHALL BE FINAL AND BINDING UPON THE PARTIES, AND THE ARBITRATOR SHALL BE
AUTHORIZED TO APPORTION FEES AND EXPENSES (INCLUDING COUNSEL FEES AND EXPENSES),
AS THE ARBITRATOR SHALL DEEM APPROPRIATE.


 


4.3                                 ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT
CONTAINS THE COMPLETE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR AND
CONTEMPORANEOUS UNDERSTANDINGS AND AGREEMENTS, WRITTEN OR ORAL, BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT MAY NOT BE
AMENDED EXCEPT IN A WRITTEN DOCUMENT SIGNED BY YOU AND THE COMPANY.


 


4.4                                 SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION OR PORTION OF THIS AGREEMENT SHALL BE DETERMINED TO BE INVALID OR
UNENFORCEABLE FOR ANY REASON, IN WHOLE OR IN PART, THE REMAINING PROVISIONS OF
THIS AGREEMENT SHALL BE UNAFFECTED THEREBY AND SHALL REMAIN IN FULL FORCE AND
EFFECT TO THE FULLEST EXTENT PERMITTED BY LAW AND ANY SUCH INVALIDITY OR
UNENFORCEABILITY SHALL BE DEEMED REPLACED BY A TERM OR PROVISION DETERMINED BY
THE PARTIES AS COMING CLOSEST TO EXPRESSING THE INTENTION OF THE INVALID OR
UNENFORCEABLE TERM OR PROVISION.


 


4.5                                 NOTICE.  ANY NOTICE TO BE GIVEN HEREUNDER
SHALL BE IN WRITING AND DELIVERED EITHER IN PERSON, BY NATIONALLY RECOGNIZED
OVERNIGHT COURIER, OR BY REGISTERED OR CERTIFIED FIRST CLASS MAIL, POSTAGE
PREPAID, ADDRESSED TO SUCH ADDRESS OF THE PARTIES AS SET FORTH ON THE FIRST PAGE
HEREOF.


 


4.6                                 HEADINGS.  THE SECTION HEADINGS IN THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT ITS
INTERPRETATION.

 

9

--------------------------------------------------------------------------------


 


4.7                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH WHEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


4.8                                 LIABILITY INSURANCE.  LIABILITY INSURANCE
SHALL BE PROVIDED TO YOU BY THE COMPANY TO THE              SAME EXTENT THAT IT
IS PROVIDED TO THE OTHER EXECUTIVE OFFICERS IN THE COMPANY.


 


4.9                                 INDEMNIFICATION.  THE COMPANY HEREBY
INDEMNIFIES AND HOLDS YOU HARMLESS AGAINST ANY AND ALL LOSSES, CLAIMS, SUITS,
JUDGMENTS, DAMAGES, LIABILITIES, COSTS OR EXPENSES, INCLUDING REASONABLE LEGAL
FEES AND EXPENSES, TO WHICH YOU MAY BECOME SUBJECT IN CONNECTION WITH THE GOOD
FAITH PERFORMANCE OF YOUR RESPONSIBILITIES UNDER THIS AGREEMENT.  THIS PROVISION
WILL SURVIVE TERMINATION OF THIS AGREEMENT.


 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

Mike, if the foregoing accurately represents your understanding, please sign
below and return it to us.

 

Warmest regards,

 

 

THE IMMUNE RESPONSE CORPORATION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED IN ALL RESPECTS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Michael Green

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------